Citation Nr: 9915177	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to September 
1945 and from October 1950 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota. 


FINDINGS OF FACT

1.  In a decision by the RO in January 1987, the veteran's 
claim for entitlement to service connection for Parkinson's 
disease was denied; he was informed of this determination and 
did not file a timely appeal.

2.  By rating actions dated in December 1989, March 1995, and 
April 1995, service connection for Parkinson's disease was 
again denied by the RO on the basis that new and material 
evidence regarding that issue had not been submitted; he was 
informed of these determinations and did not file a timely 
appeal.

3.  Evidence received since the April 1995 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the April 1995 decision by the RO 
denying service connection for Parkinson's disease is not new 
and material; the veteran's claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no indication of 
any diagnosis of Parkinson's disease in service.  On physical 
examination for retirement purposes in March 1966, a 
neurological evaluation was normal, save a long standing 
history of migraine headaches.  Post-service medical records 
show the veteran was first diagnosed with Parkinson's disease 
in 1986.  When first diagnosed the veteran informed the 
examiner that he had "not had anything like this before."

In a rating decision in January 1987, the RO denied service 
connection for Parkinson's disease.  The veteran was informed 
of this determination, but did not file a timely appeal.  He 
subsequently attempted to reopen his claim on several 
occasions and rating decisions in December 1989, March 1995, 
and April 1995 denied his claim on the basis that new and 
material evidence had not been submitted sufficient to reopen 
the claim.  He was informed of each of these determinations 
and did not file a timely appeal.  

In January 1997, the veteran once again submitted a request 
that his claim for service connection for Parkinson's disease 
be reopened.  Various medical records and other documents, 
including duplicate medical records, along with the veteran 
and his wife's testimony at a personal hearing in July 1997, 
were received following his request to reopen the claim.  

In a February 1997 rating action, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
Parkinson's disease.  The veteran disagreed with this 
determination and began the current appeal of this issue.  
  


Analysis

The veteran is requesting that his claim of entitlement to 
service connection for Parkinson's disease be reopened.  The 
evidence which was of record prior to the April 1995 decision 
by the RO included the veteran's service medical records, VA 
examination reports, copies of medical records for treatment 
the veteran received from a military facility and from 
private providers following his retirement from service, a 
copy of a newsletter about Parkinson's disease and numerous 
written statements from the veteran.  These records show that 
the veteran did not have a diagnosis of Parkinson's disease 
until many years after his retirement from service and they 
contain no medical opinion linking his Parkinson's disease to 
his period of service.  Based upon consideration of this 
evidence, the April 1995 rating decision by the RO found that 
the veteran had not submitted new and material evidence and 
denied his claim.  The veteran was notified of this 
determination and, since he did not file a timely appeal, the 
decision became final.  

Except as provided under 38 U.S.C.A. § 5108, when a claim has 
been disallowed in a rating action by the RO and it becomes 
final, the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  In determining whether to reopen a 
previously denied claim, the Board must first determine 
whether the evidence is "new and material."  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran has attempted to reopen his claim and the 
documents that have been submitted or obtained since the 
April 1995 decision include duplicate copies of some of his 
service medical records and other treatment records for 
treatment he received following service, a copy of a 1996 
article about Parkinson's disease, additional private 
treatment records, various written statements from him, and a 
transcript of the testimony of him and his wife at a personal 
hearing in July 1997.  However, the competent scientific and 
medical evidence neither shows that the veteran had symptoms 
of Parkinson's disease prior to 1986, nor provides a 
competent opinion relating his Parkinson's disease to his 
active duty.  

The medical records received since the most recent final 
decision in April 1995 are mostly duplicates of records that 
were previously considered prior to that decision and, thus, 
they are not new.  The recent private treatment records which 
are new do not contain any medical opinion relating the 
veteran's Parkinson's disease to his period of service.  

The 1996 article submitted by the veteran discusses 
Parkinson's disease generally.  However, it does not 
specifically address the veteran's Parkinson's disease or 
whether it may have been related to his particular period of 
service.  Therefore, it is not probative to the issue of 
whether the veteran's Parkinson's disease is related to 
service and it is not sufficient to reopen his claim.  See 
generally, Sacks v. West, 11 Vet. App. 314, 317 (1991) 
(medical treatise evidence that is too general and 
inconclusive to make a link more than speculative is 
insufficient to make the claim plausible).

Finally, the various written statements submitted by the 
veteran, as well as the testimony presented are to the effect 
that his headaches and joint pains in service were actually 
Parkinson's disease.  It is also suggested that his exposure 
to gasoline in service may have caused his Parkinson's 
disease.  To the extent that such allegations are not 
cumulative of the veteran's contentions advanced prior to the 
time of the April 1995 decision, they are new.  However, lay 
persons are not competent to offer medical or scientific 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The United States Court of Appeals for Veterans Claims has 
held that "[i]f lay assertions of medical causation will not 
suffice to initially establish a plausible, well-grounded 
claim, it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108."  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, the veteran's written statements and his and his wife's 
hearing testimony are not sufficient to reopen his claim. 
 
While some of the evidence submitted since the April 1995 
decision is new, it is not relevant or probative to the issue 
of entitlement to service connection for Parkinson's disease, 
as the evidence still does not relate Parkinson's disease to 
his military service.  Therefore, after reviewing the 
evidence which has been submitted since April 1995 in light 
of all of the evidence that was available at that time, the 
Board finds that the necessary evidentiary requirements have 
not been met, and that new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
Parkinson's disease has not been submitted.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  Thus, the veteran's claim is 
denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for Parkinson's 
disease.  The appeal is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

